07/11/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 20, 2018

                 STATE OF TENNESSEE v. FREEMAN YORK

                Appeal from the Criminal Court for Overton County
                   No. 2010-CR-181 David A. Patterson, Judge
                     ___________________________________

                           No. M2017-01914-CCA-R3-CO
                       ___________________________________


Freeman York, Petitioner, appeals from the trial court’s denial of his petition to restore
his driving privileges. Petitioner asserts that the revocation period of his license has
expired and that the trial court abused its discretion in denying his petition. Petitioner
also argues that the trial court failed to properly set out its factual findings and legal
conclusions in its order. After a thorough review of the facts and applicable case law, we
conclude that the trial court set out sufficient factual findings and conclusions of law in
its written order. We also conclude that the trial court did not abuse its discretion by
denying the petition for reinstatement of driver’s license. Thus, we affirm the trial
court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and TIMOTHY L. EASTER, JJ., joined.

Kelly R. Williams, Livingston, Tennessee, for the appellant, Freeman York.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Bryant C. Dunaway, District Attorney General; and Owen Burnette,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                              OPINION

                            I. Factual and Procedural Background

       Petitioner was declared a1 habitual motor vehicle offender in 1994 pursuant to the
Motor Vehicle Habitual Offenders Act (“the Act”). Prior to his status as a habitual
offender, Petitioner had six convictions for driving under the influence of alcohol or
drugs (“DUI”) and four convictions for driving on a revoked license. Subsequent to his
1994 status as a habitual offender, Petitioner accrued three additional DUI convictions,
two additional convictions for driving on a revoked license, and two convictions for
driving after being declared a habitual offender. Petitioner’s conviction record is as
follows:

County               Offense Date         Conviction Offense
Clay                 12/22/2011           DUI of Alcohol or Drugs
Clay                 12/22/2011           Driving After Declared a Habitual Offender
Overton              05/15/2010           Driving After Declared a Habitual Offender
Clay                 04/08/1995           DUI of Alcohol or Drugs
Clay                 04/08/1995           Driving While License Revoked
Clay                 03/25/1995           DUI of Alcohol or Drugs
Clay                 03/25/1995           Using Motor Vehicle in Felony
Clay                 03/25/1995           Driving While License Revoked
Clay                 03/28/1992           Driving While License Revoked
Macon                08/31/1991           Driving While License Revoked
Macon                08/25/1989           DUI of Alcohol or Drugs
Macon                06/30/1989           DUI of Alcohol or Drugs
Macon                04/16/1989           DUI of Alcohol or Drugs
Macon                10/26/1986           DUI of Alcohol or Drugs
Macon                10/26/1986           Driving While License Revoked
Clay                 05/30/1986           DUI of Alcohol or Drugs
Clay                 06/26/1985           Driving After Convicted as a Habitual Offender
Clay                 11/05/1977           Driving While License Revoked
Clay                 07/09/1977           DUI of Alcohol or Drugs

      On March 20, 2017, Petitioner filed a Petition for Reinstatement of Driver’s
License (“the Petition”) claiming he (1) was no longer on probation, (2) had not
consumed alcohol since 2012, (3) completed a DUI school, and (4) paid all court costs
        1
          Although Tennessee Code Annotated section 55-10-615 uses the preposition “an” before
habitual offender, most cases use the preposition “a.” We will follow the majority of cases unless we are
quoting the statute.
                                                  -2-
associated with his convictions. The trial court conducted a motion hearing on the
Petition on June 5, 2017.

        At the motion hearing, Petitioner presented no sworn witnesses. As exhibits, he
offered: (1) a Tennessee Department of Safety Requirement Letter (“the Letter”), which
detailed the requirements for reinstatement of his license, dated February 21, 2017; (2) a
certificate of completion from the DUI School of Cumberland Plateau Recovery, dated
August 29, 2009; and (3) court certifications of payments for costs associated with all of
his prior convictions except for his December 22, 2011 DUI conviction. Defense counsel
argued that Petitioner had been sober for five years and had paid “all his fines and costs”
and was therefore eligible for license reinstatement.

       The State noted that Petitioner had several moving violations since the declaration
of his status as a habitual offender in 1994, including multiple DUI convictions and
violations of his status as a habitual offender. However, the State conceded that
Petitioner was eligible for reinstatement.

       The trial court denied the Petition, and Petitioner now timely appeals.

                                        II. Analysis

                                    Trial court’s order

        Petitioner cites to Tennessee Rule of Civil Procedure 52.01 for his contention that
the trial court failed to set out its factual findings and conclusions of law regarding its
denial of the Petition. The State notes that the Act “does not require trial courts to make
any particularized factual findings; it merely requires courts to exercise their discretion
when deciding whether to restore driving privileges.”

       The transcript reflects that the trial court stated the following at the conclusions of
the hearing:

              I’m going to deny the petition to restore the driving privileges.

              I want to ask the state to prepare an order that can be appealed, give
       the opportunity for [Petitioner] to take this to a higher level if [he] need[s]
       to. Maybe they don’t know him like this court does. And I know that it has
       been some time, and I don’t . . . discount or disbelieve what it is that
       [defense counsel] says about his drinking[,] don’t discount any of that. I’m
       not going to be the one that gives him the opportunity to be about the
       highways again, after what we’ve had the history of with [Petitioner]. Very
                                            -3-
        different [from] other vehicle offenders, very different [from] others that
        have [sic] come before this court.

        The trial court subsequently entered a written order denying the Petition on
September 14, 2017. The trial court found that Petitioner had submitted proof of
payment of fines and court costs and proof that he completed a DUI course in 2009. The
order states that the trial court “found that[,] due to the [Petitioner’s] . . . driving history,
the [trial c]ourt could not grant a reinstatement of his driving privileges.”

        Proceedings pursuant to the Act are civil in nature and are governed by the
Tennessee Rules of Civil Procedure. See State v. Patrick Gaia, No. W2015-00535-CCA-
R3-CD, 2016 WL 193366, at *1 (Tenn. Crim. App. Jan. 14, 2016) no perm. app. filed;
see also State v. Malady, 952 S.W.2d 440, 444 (Tenn. Crim. App. 1996). “In all actions
tried upon the facts without a jury, the [trial] court shall find the facts specially and shall
state separately its conclusions of law and direct the entry of the appropriate judgment.”
Tenn. R. Civ. P. 52.01. Here, as set out above, the trial court made several factual
findings and concluded that Petitioner had not shown the good cause necessary to restore
his driver’s license. Thus, we conclude that the trial court properly set out its factual
findings and conclusions in open court and a written order.

                          Denial of driver’s license reinstatement

       Petitioner additionally asserts that the trial court erred in denying his petition to
reinstate his driver’s license because the trial court relied on Petitioner’s driving record as
a whole and not “on his recent 5 years of sobriety and his 6 years of clean driving
record[.]” The State contends that the trial court properly exercised its discretion in
denying the Petition because (1) “the [Petitioner] failed to show good cause[,]” (2) “the
proof [Petitioner] offered to demonstrate his eligibility for reinstatement fails to meet the
requirements set forth in the reinstatement letter[,]” and (3) “the [Petitioner]’s long
history of driving offenses demonstrates his sustained indifference to the safety and
welfare of others and persistent disrespect for the laws of this state.” We agree with the
State.

        Tennessee Code Annotated section 55-10-615 states the following, in pertinent
part:

               (a) In no event shall a license to operate motor vehicles in this state
        be issued to an habitual offender for a period of three (3) years from the
        entry date of the order of the court finding the person to be an habitual
        offender. In no event shall a license to operate a motor vehicle in this state

                                              -4-
       be issued to an habitual offender until the habitual offender has met all
       requirements that the financial responsibility law may impose.

               (b) At the expiration of three (3) years from the date of any final
       order of a court, entered under this part, finding a person to be an habitual
       offender and directing the person not to operate a motor vehicle in this
       state, the person may petition the court where found to be an habitual
       offender or any court of record having criminal jurisdiction in the county in
       which the person then resides, for restoration of the privilege to operate a
       motor vehicle in this state. Upon this petition, and for good cause shown,
       the court may, in its discretion, restore to the person the privilege to operate
       a motor vehicle in this state upon the terms and conditions as the court may
       prescribe[.]

       We will not disturb the trial court’s ruling on appeal absent an abuse of discretion.
State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001) (citing State v. Harkins, 811 S.W.2d
79, 82 (Tenn. 1991)). A finding of abuse of discretion “‘reflects that the trial court’s
logic and reasoning was improper when viewed in light of the factual circumstances and
relevant legal principles involved in a particular case.’” Id. at 555 (quoting State v.
Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

       In the case sub judice, we conclude that the trial court’s denial of the Petition was
within the trial court’s discretion under Tennessee Code Annotated section 55-10-615.
As the State notes, Petitioner did not include evidence that he paid his court fines and
fees for his 2011 DUI conviction as an exhibit to the Petition. Additionally, the Letter
required that Petitioner complete a DUI course after his 2011 DUI conviction. The DUI
course certificate that Petitioner attached as an exhibit to the Petition states that the
Defendant completed the DUI course on August 29, 2009, prior to the Defendant’s 2011
DUI conviction. We also conclude that the trial court did not err in relying on
Petitioner’s driving record as a whole to deny the Petition rather than solely considering
the evidence that Petitioner attached to the Petition and defense counsel’s argument at the
hearing. Even the evidence that Petitioner attached to the Petition as exhibits exemplifies
his poor driving record. Thus, the trial court properly concluded that Petitioner had not
shown good cause for the reinstatement of his driver’s license.

       In his reply brief, Petitioner claimed that he was not given the opportunity to take
the stand to testify. At the hearing, the trial court asked if there was a “need for proof or
shall we just go through this?” No reply appears in the transcript. The trial court then
asked trial counsel to “[t]ell me about it[.]” Counsel replied:



                                            -5-
               Your Honor, [Petitioner] was convicted of being an habitual motor
       vehicle offender on December 8th, 2011 in Overton County, Tennessee.
       He was also convicted of being an habitual motor offender on February
       11th, 2012 in Overton County, Tennessee. The revocation of [Petitioner]’s
       driver[’]s license is now expired. He is off probation. He has not drank
       any alcohol since 2012, that’s been five years ago. He has paid all his fines
       and costs. He’s took his alcohol safety school, he has a certificate. His
       direct, there was a direct correlation of his drinking alcohol and of course
       the offenses that were committed and he hasn’t drank any in five years.

              We’ve attached all of his payments of his court costs and pursuant to
       [Tennessee Code Annotated section] 55-10-615, [Petitioner] is qualified to
       get his license back. The Department of Safety has contacted him and
       advised him of this and he is requesting that his license be reinstated.

        At no point during the hearing did Petitioner inform the trial court that he wished
to testify or to present any evidence other than that included in the Petition and its
exhibits. The trial court did not deny Petitioner the right to testify because neither
Petitioner nor his counsel informed the trial court that Petitioner wished to testify.
Further, Tennessee Code Annotated section 55-10-615 does not require the trial court to
hold a hearing on whether to grant or deny a petition to reinstate driving privileges.

                                     III. Conclusion

       After a thorough review of the facts and applicable case law, we affirm the trial
court’s decision to deny the Petition to reinstate Petitioner’s driver’s license.


                                             ____________________________________
                                             ROBERT L. HOLLOWAY, JR., JUDGE




                                           -6-